        18-11852-jlg       Doc 69   Filed 03/22/19    Entered 03/22/19 14:41:39 Main Document
                                                     Pg 1 of 3
                                                           Hearing Date: April 16, 2019 at 10:00 a.m.
                                                        Objection Deadline: April 9, 2019 at 4:00 p.m.

        FOLEY & LARDNER LLP
        Katherine R. Catanese
        90 Park Avenue
        29th Floor
        New York, NY 10016-1314
        Telephone: (212) 338-3566
        Facsimile: (212) 687-2329
        Email: kcatanese@foley.com
        Counsel for Panos Seretis

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

        IN RE:

                                                                           Chapter 7
        PANOS PAPADOPOULOS SERETIS
                                                                           Case No. 18-11852-JLG
                                       Debtor.


        YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
        AND DIMITIRIOS OIKONOMOPOULOS,
                                                                           Adv. Pro. No. 18-01637-JLG
                                       Plaintiff,

                                -against-

        PANOS SERETIS,

                                       Defendant.


            NOTICE OF HEARING ON MOTION OF PANOS SERETIS FOR APPROVAL OF
                        SETTLEMENT OF ADVERSARY PROCEEDING

                   PLEASE TAKE NOTICE, that on April 16, 2019 at 10:00 a.m., a hearing will be held

        in the above-referenced case before the Honorable James L. Garrity, Jr., United States

        Bankruptcy Judge, at the United States Bankruptcy Court, Courtroom 601, One Bowling Green,

        New York, New York 10004 to consider the Motion of Panos Seretis for Approval of Settlement

        of Adversary Proceeding (the “Motion”).


4815-0934-6698.2
        18-11852-jlg      Doc 69    Filed 03/22/19     Entered 03/22/19 14:41:39        Main Document
                                                      Pg 2 of 3


                   PLEASE TAKE FURTHER NOTICE that additional copies of the Motion can be

        viewed and obtained by accessing the Court’s website at http://nysb.uscourts.gov.

                   PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

        (the “Objection”) must be in writing, must conform to the Federal Rules of Bankruptcy

        Procedure and the Local Bankruptcy Rules for the Southern District of New York, and must be

        filed with the Bankruptcy Court (a) by registered users of the Bankruptcy Court’s case filing

        system, electronically in accordance with General Order M-399 (which can be found at

        http://nysb.uscourts.gov) and (b) by all other parties in interest, in accordance with the General

        Order M-399, to the extent applicable, and served on Foley & Lardner LLP, 90 Park Avenue,

        New York, NY 10016, Attn: Katherine R. Catanese, so as to be filed and received no later than

        April 9, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).

                   PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served,

        Foley may, on or after the Objection Deadline, submit to the Bankruptcy Court an order

        approving the Motion, which order may be entered with no further notice or opportunity to be

        heard.

                   PLEASE TAKE FURTHER NOTICE that any objecting parties are required to attend

        the hearing, and failure to appear may result in relief being granted or denied upon default.

        Dated: New York, New York
               March 22, 2019


                                                          FOLEY & LARDNER LLP



                                                           /s/ Katherine R. Catanese
                                                          Katherine R. Catanese
                                                          FOLEY & LARDNER LLP
                                                          90 Park Avenue
                                                          New York, NY 10016-1314
                                                         2
4815-0934-6698.2
        18-11852-jlg   Doc 69   Filed 03/22/19    Entered 03/22/19 14:41:39    Main Document
                                                 Pg 3 of 3


                                                    Telephone: 212-682-7474
                                                    Facsimile: 212-687-2329
                                                    E: kcatanese@foley.com


                                                    Counsel to Panos Seretis




                                                   3
4815-0934-6698.2
